internal_revenue_service number release date index number -------------------- -------------------------- ----------------------------------------- ------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ------------------ telephone number ------------------------ refer reply to cc fip b02 plr-138800-16 date january legend taxpayer distributing bankruptcy court date date u v w x y z state a leased property ------------------------------------------------- ------------------------ ------------------------------------------------------------------------------ --------------------------------------------------------------- ------------------------------ ---------------------------------------------------------- ---- ----------------------- ---------------------- ----------------------- ---- -- -- -- -- ---- -------------- -------------------------------------------------------------- plr-138800-16 dear ----------------- this ruling responds to a letter dated date and supplemental submissions submitted on behalf of taxpayer taxpayer requests that for purposes of applying sec_1_856-4 of the income_tax regulations the regulations i only a proportionate amount of the rent received by controlled defined below from distributing which will depend in part on rent from a sub-sublease that is based on income or profits of sub-subtenant defined below will be treated as other than rents_from_real_property and ii for purposes of computing this proportionate amount under sec_1_856-4 the numerator of the fraction equals all rent or other amount received by subtenant defined below pursuant to the sub-sublease between subtenant and sub-subtenant and the denominator equals all rent or other amount received by distributing under the sublease defined below facts taxpayer is a state a corporation taxpayer represents that pursuant to a bankruptcy plan to be approved by the bankruptcy court it will engage in a reorganization whereby one of its subsidiaries distributing will restructure its business the proposed transaction as part of the proposed transaction distributing has formed a wholly owned subsidiary a state a limited_liability_company controlled distributing or its subsidiaries that are treated as disregarded entities for federal_income_tax purposes will contribute certain assets including leased property to controlled the contribution controlled will then contribute those assets including the leased property to certain subsidiaries that are treated as disregarded entities for federal_income_tax purposes in consideration for the contribution distributing will receive inter alia all common and preferred_stock of controlled distributing will then distribute assets including the common and preferred_stock of controlled to creditors of distributing the distribution in satisfaction of their claims against distributing controlled intends to elect to be treated as a real_estate_investment_trust a reit under of the internal_revenue_code the code effective for either the taxable_year beginning the day after the distribution and ending on december of that calendar_year or the calendar_year following the year in which the distribution occurs controlled through certain lower-tier entities will lease leased property to distributing under a lease with an initial u-year term and v w-year renewal terms the prime lease distributing will pay fixed rents for the first x years and then in subsequent years will pay rent that is based on a fixed amount and a percentage of distributing’s gross revenues subject_to certain adjustments plr-138800-16 the prime lease will be subject_to an existing lease to an unrelated third party subtenant executed on date the sublease the sublease terminates on date and vests subtenant with y z-year extension option subtenant has subleased the property it leases from distributing to various other unrelated third parties that will be sub-subtenants of distributing after completion of the proposed transaction one such sub-subtenant sub-subtenant pays rent that is based on sub-subtenant’s net_income from the property it leases from subtenant taxpayer represents that this profit- based sub-sublease is a preexisting arrangement entered into for business reasons independent of tax considerations taxpayer also represents that controlled would not receive a greater amount of income that qualifies as rents_from_real_property pursuant to the formula in sec_1_856-4 if distributing were to have directly entered into the same lease with sub-subtenant law and analysis sec_856 of the code provides that at least percent of a reit’s gross_income must be derived from among other sources rents_from_real_property in addition sec_856 provides that at least percent of a reit’s gross_income must be derived from among other sources rents_from_real_property sec_856 provides that rents_from_real_property includes subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_856 the exclusionary rule generally provides that except as provided in sec_856 and rents_from_real_property does not include any amount received or accrued directly or indirectly with respect to any real or personal_property if the determination of such amount depends in whole or in part on the income or profits derived by any person from such property except that any amount so received or accrued shall not be excluded from the term rents_from_real_property solely by reason of being based on a fixed percentage or percentages of receipts or sales sec_856 provides that if a reit receives or accrues with respect to real or personal_property any amount that would be excluded from the term rents_from_real_property solely because the tenant of the reit receives or accrues directly or indirectly from subtenants any amount the determination of which depends in whole or in part on the income or profits derived by any person from such property only a proportionate part determined pursuant to regulations prescribed by the secretary of the amount plr-138800-16 received or accrued by the reit from that tenant will be excluded from the term rents_from_real_property the proportional exclusion rule sec_1_856-4 of the regulations defines the term rents_from_real_property generally as the gross amounts received for_the_use_of or the right to use real_property of the reit sec_1_856-4 provides in relevant part that except as provided in sec_1_856-4 no amount received or accrued directly or indirectly with respect to any real_property or personal_property leased under or in connection with real_property qualifies as rents_from_real_property if the determination of the amount depends in whole or in part on the income or profits derived by any person from the property however any amount so accrued or received shall not be excluded from the term rents_from_real_property solely by reason of being based on a fixed percentage or percentages of receipts or sales whether or not receipts or sales are adjusted for returned merchandise or federal state or local sales_taxes for example rents_from_real_property includes rents under a lease that provides for differing percentages of receipts or sales from different departments or from separate floors of a retail store so long as each percentage is fixed at the time of entering into the lease and a change in such percentage is not renegotiated during the term of the lease including any renewal periods of the lease in a manner that has the effect of basing the rent on income or profits in addition if in accordance with the terms of an agreement an amount received or accrued as rent for the taxable_year includes both a fixed rental and a percentage of all or a portion of the lessee's income or profits neither the fixed rental nor the additional_amount will qualify as rents_from_real_property in any case an amount will not qualify as rents_from_real_property if considering the lease and all the surrounding circumstances the arrangement does not conform with normal business practice but is in reality used as a means of basing the rent on income or profits sec_1_856-4 states that except as provided in sec_1_856-4 if a reit leases real_property to a tenant under terms other than solely on a fixed sum rental for example a percentage of the tenant's gross_receipts and the tenant subleases all or a part of such property under an agreement that provides for a rental based in whole or in part on the income or profits of the sublessee the entire amount of the rent received by the trust from the prime tenant with respect to such property is disqualified as rents_from_real_property sec_1_856-4 states that for taxable years beginning after date the proportional exclusion rule provides an exception to the general_rule that amounts received or accrued directly or indirectly by a reit do not qualify as rents_from_real_property if the determination of the amount depends in whole or in part on the income or profits derived by any person from the property this exception applies when the reit rents property to a tenant the prime tenant for a rental that is based in whole or in part on a fixed percentage or percentages of the receipts or sales of the prime tenant and the rent that the reit receives or accrues from the prime tenant pursuant to the lease would not qualify as rents_from_real_property solely because the prime tenant plr-138800-16 receives or accrues from subtenants including concessionaires rents or other_amounts based on the income or profits derived by a person from the property under the exception only a proportionate part of the rent received or accrued by the reit does not qualify as rents_from_real_property the proportionate part of the rent received or accrued by the reit that is non-qualified is the lesser_of the following two amounts a the rent received or accrued by the reit from the prime tenant pursuant to the lease that is based on a fixed percentage or percentages of receipts or sales or b the product determined by multiplying the total rent which the reit receives or accrues from the prime tenant pursuant to the lease by a fraction the numerator of which is the rent or other amount received by the prime tenant that is based in whole or in part on the income or profits derived by any person from the property and the denominator of which is the total rent or other amount received by the prime tenant from the property for example assume that a real_estate_investment_trust owns land underlying a shopping center the trust rents the land to the owner of the shopping center for an annual rent of dollar_figurex plu sec_2 percent of the gross_receipts which the prime tenant receives from subtenants who lease space in the shopping center assume further that for the year in question the prime tenant derives total rent from the shopping center of dollar_figurex and of that amount dollar_figurex is received from subtenants whose rent is based in whole or in part on the income or profits derived from the property accordingly the trust will receive a total rent of dollar_figurex of which dollar_figurex is based on a percentage of the gross_receipts of the prime tenant the portion of the rent which is disqualified is the lesser_of dollar_figurex the rent received by the trust which is based on a percentage of gross_receipts or dollar_figurex dollar_figurex multiplied by dollar_figurex dollar_figurex accordingly dollar_figurex of the rent received by the trust qualifies as rents_from_real_property and dollar_figurex does not qualify the legislative_history indicates that the proportional exclusion rule is necessary because full exclusion of rents may be an unduly harsh result to a reit whose prime tenant has entered into subleases over which the reit may not have control see joint comm on int rev tax 94th cong general explanation of the tax reform act of pincite i t is often very difficult for a reit to control the terms of leases which the prime tenant enters into with its subtenants the act contains an amendment under which only a proportionate part of the rent is nonqualifying income the equation in sec_1_856-4 consists of three components the total rents received or accrued from the prime tenant the rent or other amount received by the prime tenant that is based in whole or in part on any person's income or profits from the property the numerator and the total rent or other amount received by the prime tenant for the property the denominator plr-138800-16 the exclusionary rule and sec_1_856-4 generally prohibit the apportionment of an income stream with respect to any lease for real_property into qualifying rents_from_real_property and disqualified profit-based rents however when an income stream from a prime lease of real_property depends in whole or in part on income streams from the subleasing of the real_property sec_856 and sec_1_856-4 direct that the exclusionary rule be applied to the prime lease income stream on a sublease-by- sublease basis congress enacted the exclusionary rule to prevent the total disqualification of a reit's income from real_property due to subleases over which the reit may have no control entered into between a prime tenant and a subtenant the relationship between a subtenant and a sub-subtenant is more attenuated from the reit than the relationship between the prime tenant and a subtenant and therefore it is also appropriate to apply the proportional exclusion rule in situations in which rent is based in whole or in part on the income or profits of a sub-subtenant taxpayer has represented that neither taxpayer distributing nor controlled are related to either subtenant or sub-subtenant taxpayer has also represented that controlled would not receive a greater amount of income that qualifies as rents_from_real_property pursuant to the formula in sec_1_856-4 as described above if distributing were to have directly entered into the same lease with sub-subtenant accordingly when controlled receives or accrues an amount from distributing that depends in part on the income or profits of sub-subtenant the numerator of that formula is the rent or other amount received by subtenant from sub-subtenant the denominator of that formula equals any rent or other amount received by distributing from the sublease conclusion based on the facts presented and representations made by taxpayer we conclude that for purposes of applying sec_1_856-4 i only a proportionate amount of the rent received by controlled from distributing which will depend in part on rent from a sub-sublease that is based on income or profits of the sub-subtenant will be treated as other than rents_from_real_property and ii for purposes of computing this proportionate amount under sec_1_856-4 the numerator of the fraction equals all rent or other_amounts received by subtenant pursuant to the sub-sublease and the denominator equals all rent or other_amounts received by distributing under the sublease this ruling's application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed concerning whether controlled otherwise will qualify as a reit under subchapter_m part ii of chapter of the code no opinion is expressed on whether the sub-sublease plr-138800-16 arrangement conforms with normal business practices or is a means of basing rents_from_real_property on the income or profits of any person from leased property this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely julanne allen julanne allen assistant to branch chief branch financial institutions products
